May 26, 2010 Via EDGAR US Securities and Exchange Commission Division of Corporation Finance Mail Stop 4720 450 Fifth Street, NW Washington, DC 20549 RE: BOK Financial Corporation Form 10-K Filed February 26, 2010 Form 10-Q Filed April 30, 2010 File No. 000-19341 Dear Mr. West: This letter confirms receipt of your comment letter dated May 20, 2010.We will respond to your comments on or before June 21, 2010. Please contact me at 918-588-6319 or John Morrow at 918-588-8673 if you have any questions. Sincerely, /s/ Steven E. Nell Steven E. Nell Executive Vice President, Chief Financial Officer Cc: John Morrow Tamara Wagman
